EXHIBIT 10.2

STOCK OPTION AGREEMENT

PURSUANT TO THE

MARKETAXESS HOLDINGS INC.

2012 INCENTIVE PLAN

STOCK OPTION AGREEMENT (“Agreement”), dated as of January 22, 2019 by and
between MarketAxess Holdings Inc. (the “Company”) and Christopher R. Concannon
(the “Executive”).

Preliminary Statement

The Board of Directors of the Company (the “Board”) or a committee appointed by
the Board (the “Committee”) to administer the MarketAxess Holdings Inc. 2012
Incentive Plan, as amended (the “Plan”), has authorized this grant of an
incentive stock option (the “Option”) on January 22, 2019 (the “Grant Date”) to
purchase the number of shares of the Company’s common stock, par value $.003 per
share (the “Common Stock”) set forth below to the Executive, as an Eligible
Employee of the Company or an Affiliate (collectively, the Company and all
Subsidiaries and Parents of the Company shall be referred to as the “Employer”).
Unless otherwise indicated, any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Plan. A copy of the Plan has
been delivered to the Executive. By signing and returning this Agreement, the
Executive acknowledges having received and read a copy of the Plan and agrees to
comply with it, this Agreement and all applicable laws and regulations.

Accordingly, the parties hereto agree as follows:

1. Tax Matters. The Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). Notwithstanding the foregoing, the Option will not
qualify as an “incentive stock option,” among other events, (i) if the Executive
disposes of the Common Stock acquired pursuant to the Option at any time during
the two (2) year period following the date of this Agreement or the one (1) year
period following the date on which the Option is exercised; (ii) except in the
event of the Executive’s death or disability, as defined in Section 22(e)(3) of
the Code, if the Executive is not employed by the Company, any Subsidiary or any
Parent at all times during the period beginning on the date of this Agreement
and ending on the day three (3) months before the date of exercise of the
Option; or (iii) to the extent the aggregate fair market value (determined as of
the time the Option is granted) of the Common Stock subject to “incentive stock
options” which become exercisable for the first time in any calendar year
exceeds $100,000. To the extent that the Option does not qualify as an
“incentive stock option,” it shall not affect the validity of the Option and the
portion of the Option that does not qualify as an “incentive stock option” shall
constitute a separate non-qualified stock option.



--------------------------------------------------------------------------------

2. Grant of Option. Subject in all respects to the Plan (as modified by this
Agreement) and the terms and conditions set forth herein and therein, the
Executive is hereby granted an Option to purchase from the Company XX shares of
Common Stock, at a price per share equal to [125/135]% of the Fair Market Value
of the Company’s stock on the grant date, or $XX (the “Option Price”).

3. Exercise. (a) Except as set forth in subsections (b) through (e) below, the
Option shall fully vest and become exercisable on the fifth anniversary of the
Grant Date.

To the extent that the Option has become vested and exercisable with respect to
a number of shares of Common Stock as provided above, the Option may thereafter
be exercised by the Executive, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Section 6.4(d) of the Plan, including, without limitation, by the filing of
any written form of exercise notice as may be required by the Committee and
payment in full of the Option Price multiplied by the number of shares of Common
Stock underlying the portion of the Option exercised. Payment of the Option
Price may be made by any method provided under Section 6.4(d) of the Plan,
including, without limitation, (i) solely to the extent permitted by applicable
law, if the Common Stock is traded on a national securities exchange or quoted
on a national quotation system sponsored by the Financial Industry Regulatory
Authority, through a procedure whereby the Executive delivers irrevocable
instructions to a broker reasonably acceptable to the Committee to deliver
promptly to the Company an amount equal to the Option Price or (ii) the
relinquishment of a portion of the Option based on the Fair Market Value of the
Common Stock on the payment date. Upon expiration of the Option, the Option
shall be canceled and no longer exercisable.

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date.
The Committee may, in its sole discretion, provide for accelerated vesting of
the Option at any time.

(b) Upon the death or Disability of the Executive, fifty percent (50%) of the
then unvested portion the Option shall become fully vested and exercisable on
the date of the Executive’s death or Disability.

(c) Upon the Executive’s Termination (i) by the Company without Cause, or
(ii) by the Executive for Good Reason, one hundred percent (100%) of the then
unvested portion the Option shall become fully vested and exercisable on the
date of such Termination.

(d) In the event that the Executive is in breach of any of the restrictive
covenants set forth in Sections 4, 5, or 6 of the Proprietary Information and
Non-Competition Agreement between the Executive and the Company (the
“Non-Competition Agreement”) prior to any exercise of the Option, the Option
shall thereupon terminate and expire. As a condition of the exercise of the
Option, the Executive shall certify (or shall be deemed to have certified) at
the time of exercise in a manner acceptable to the Company that the Executive is
in compliance with the terms and conditions of the Plan (as modified by
Section 8 herein) and that the Executive has not engaged in, and does not intend
to engage in, any activity in violation of the

 

2



--------------------------------------------------------------------------------

Non-Competition Agreement. In the event the Executive engages in activity in
violation of the Non-Competition Agreement during the applicable time period(s)
set forth in the Non-Competition Agreement following the date any portion of the
Option is exercised or becomes vested, the Company shall be entitled to recover
from the Executive at any time during such time period(s) after such exercise or
vesting, and the Executive shall pay over to the Company, an amount equal to any
gain realized as a result of the exercise (whether at the time of exercise or
thereafter). The foregoing provisions of this Section 3(d) shall cease to apply
upon a Change in Control.

(e) After giving effect to the other provisions in this Agreement, any remaining
unvested portion of the Option shall, upon the Executive’s Termination, be
non-exercisable and shall be canceled.

4. Option Term. The term of each Option shall expire on the date six months
following the fifth anniversary of the Grant Date, subject to earlier
termination in the event of the Executive’s Termination as specified in
Section 5 below.

5. Termination. Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Executive’s Termination, shall remain
exercisable as follows:

(a) In the event of the Executive’s Termination by reason of death or
Disability, the vested portion of the Option shall remain exercisable until the
earlier of (i) two (2) years from the date of such Termination or (ii) the
expiration of the stated term of the Option pursuant to Section 4 hereof.

(b) In the event of the Executive’s involuntary Termination without Cause, or
the Executive’s voluntary Termination for Good Reason, the vested portion of the
Option shall remain exercisable until the expiration of the stated term of the
Option pursuant to Section 4 hereof.

(c) In the event of the Executive’s voluntary Termination without Good Reason
(other than a voluntary Termination described in Section 5(d) below), the vested
portion of the Option shall remain exercisable until the earlier of (i) ninety
(90) days from the date of such Termination or (ii) the expiration of the stated
term of the Option pursuant to Section 4 hereof.

(d) In the event of the Executive’s Termination for Cause or in the event of the
Executive’s voluntary Termination without Good Reason within ninety (90) days
after an event that would be grounds for a Termination for Cause, the
Executive’s entire Option (whether or not vested) shall terminate and expire
upon the date of such Termination.

6. Restriction on Transfer of Option. No part of the Option shall be Transferred
other than by will or by the laws of descent and distribution and during the
lifetime of the Executive, may be exercised only by the Executive or the
Executive’s guardian or legal representative. In addition, the Option shall not
be assigned, negotiated, pledged or hypothecated in any way (except as provided
by law

 

3



--------------------------------------------------------------------------------

or herein), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to Transfer the Option or in the event of any
levy upon the Option by reason of any execution, attachment or similar process
contrary to the provisions hereof, such transfer shall be void and of no effect
and the Company shall have the right to disregard the same on its books and
records and to issue “stop transfer” instructions to its transfer agent.

7. Rights as a Stockholder. The Executive shall have no rights as a stockholder
with respect to any shares covered by the Option unless and until the Executive
has become the holder of record of the shares, and no adjustments shall be made
for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan.

8. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time, provided that, it is the express intention of the Company and
the Executive that the provisions of the Plan pertaining to Detrimental Activity
not apply to this Agreement and the Options granted hereunder. In all other
respects, the Plan is incorporated herein by reference. If and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly (other than, for the avoidance of doubt, with
respect to provisions of the Plan pertaining to Detrimental Activity). This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any exercise notice or other documents
expressly contemplated herein or in the Plan) and supersedes any prior
agreements between the Company and the Executive with respect to the subject
matter hereof.

9. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):

If to the Company, to:

MarketAxess Holdings Inc.

55 Hudson Yards, 15th Floor

New York, New York, 10001

Attention: Compensation Committee

If to the Executive, to the address on file with the Company.

 

4



--------------------------------------------------------------------------------

10. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Employer will employ the
Executive for any specific time period, nor does it modify in any respect the
Employer’s right to terminate or modify the Executive’s employment or
compensation.

[END OF TEXT. SIGNATURE PAGE FOLLOWS.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

MARKETAXESS HOLDINGS INC. By:  

 

  Name:   Title:

 

EXECUTIVE:

 

Christopher R. Concannon

 

6